Title: General Orders, 7 February 1776
From: Washington, George
To: 

 

Head Quarters, Cambridge, Feby 7th 1776
Parole Coventry.Countersign Beverly.


The Continental Congress having been pleased to order, and direct, that there shall be one Chaplain to two Regiments, and that the pay of each Chaplain shall be Thirty-three dollars and one third, ⅌ Kalendar Month—The Revd Abiel Leonard is appointed Chaplain to the Regiment of Artillery, under the command of Col. Knox, and to the 20th Regiment, at present commanded by Lt Col. Durkee.
As there can be but fourteen Chaplains under this establishment, to the 28 Regiments (including the Artillery, and Riffle Regiments) and as preference will be given to those Chaplains who served last Year, provided their conduct, and attendance, have been unexceptionable: The Brigadiers are to enquire into this matter and with the Colonels and commanding Officers of the several Regiments, arrange them agreeable to the above direction, and make report thereof that orders, may issue accordingly.
The Commanding Officers of the regiments upon the new establishment, are each of them to apply to Commissary Cheever, to morrow Morning; for One Barrel of powder, with a proportionable quantity of Ball and Cartridge-paper; which they are to order to be immediately made up in Cartridges, and put up in a proper manner, according to the directions Commissary Cheever will give—This Ammunition, the commanding Officers are to keep in a safe place, under their immediate Care, to be ready to be delivered, when occasion may call for its being distributed.
A General Court Martial to sit to morrow Morning, in Cambridge, to try such prisoners as shall be brought before them; All Evidences & persons concerned to attend the Court. The Court to assemble at Mr Pomroys at ten in the forenoon.
